 


109 HR 4451 IH: To amend the Internal Revenue Code of 1986 to make residents of Puerto Rico eligible for the refundable portion of the child tax credit.
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4451 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2005 
Mr. Towns introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make residents of Puerto Rico eligible for the refundable portion of the child tax credit. 
 
 
1.Refundable child tax credit allowable to residents of Puerto Rico with less than 3 children 
(a)In GeneralParagraph (1) of section 24(d) of the Internal Revenue Code of 1986 (relating to portion of credit refundable) is amended by inserting at the end the following new sentence: For purposes of this paragraph, taxable income shall be computed without regard to section 933.. 
(b)Effective DateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2005. 
(c)Applicability 
(1)In generalAny credit allowable by reason of the amendment made by subsection (a) shall not exceed the applicable percentage of the amount of credit which would otherwise be allowable under section 24(d)(1) of the Internal Revenue Code of 1986 (without regard to this subsection). 
(2)Applicable percentageThe applicable percentage shall be determined as follows: 
 
 
In the case of any taxableThe applicable 
 year beginning in—percentage is— 
 
200620  
200740  
200860  
200980  
2010 and thereafter100. 
 
